DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Rejection of Claim(s) 1 and 13-20 under 35 U.S.C. 102(a)(1) as being anticipated by Eastman (US 6411434) have been withdrawn in light of applicants amendments.
Rejection of Claims 2-12 under 35 U.S.C. 103 as being unpatentable over Eastman in view of Deisseroth (US 10,495,554) have been withdrawn in light of applicant’s amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenwald (US 6330106).

Regarding claim 13, the surface comprises a frangible area (32).
Regarding claim 14, the frangible area (32) defines a perimeter.
Regarding claim 15, the frangible area (32) comprises an area of thinned material relative to an area inside the perimeter.
Regarding claim 16, one or more wax-retention members extending from the surface on a same side as the plurality of features.  (Refer to Figure 8)
Regarding claim 17, one or more locating members extending from a side of the surface opposite the plurality of features.  (Refer to Figure 8)
Regarding claim 18, the surface at least partially defines a cavity for receiving the tissue sample.  (Refer to Figure 7)
Regarding claim 19, one or more fluid ports in fluid communication with the cavity for receiving the tissue sample and a space outside the cavity (52).
Regarding claim 20, the cavity for receiving tissue samples comprises a frangible area.  (Refer to Figure 3)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald in view of Deisseroth (US 10,495,554).
Refer above for the teachings of Greenwald.
Greenwald fails to teach the plurality of features comprise a material having a refractive index approximately equal to a refractive index of a fluid to be used in processing the tissue sample and the refractive index of the fluid to be used in processing the tissue sample is approximately equal to a refractive index of a structure of the tissue sample to be analyzed.  Greenwald further fails to teach the plurality of features comprise a material having a refractive index of between about 1.53 and about 1.67 and a organic solvent is a clearing solution.  Greenwald further fails to teach a porous compressible material configured to contact the tissue sample on a side of the tissue sample opposite the surface and the porous compressible material has a 
Deisseroth teaches a plurality of features comprise a material having a refractive index approximately equal to a refractive index of a fluid to be used in processing the tissue sample and the refractive index of the fluid to be used in processing the tissue sample is approximately equal to a refractive index of a structure of the tissue sample to be analyzed.  Eastman further fails to teach the plurality of features comprise a material having a refractive index of between about 1.53 and about 1.67 and an organic solvent is a clearing solution.  (Refer to claim 25 and 26)
It would have been obvious to one having ordinary skill in the art to provide the features of Greenwald having a material having a refractive index approximately equal to a refractive index of a fluid to be used in processing the tissue sample and the refractive index of the fluid to be used in processing the tissue sample is approximately equal to a refractive index of a structure of the tissue sample to be analyzed.  Greenwald further fails to teach the plurality of features comprise a material having a refractive index of between about 1.53 and about 1.67 and an organic solvent is a clearing solution as disclosed in Deisseroth in order to prepare the sample for imaging analysis.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI NAGPAUL/           Primary Examiner, Art Unit 1798